Citation Nr: 0719951	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-32 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right-side-of-
the-body disorder, characterized by pain in the veteran's 
right arm, leg, thigh, and foot.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a right arm 
disorder, other than the one mentioned (issue #2) causing the 
pain.

5.  Entitlement to service connection for a skin rash on the 
upper legs and groin.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1968.  He had additional service from February to September 
1975 on active duty for training (ACDUTRA) and other 
unverified periods of ACDUTRA and inactive duty training 
(INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

To support his claims, the veteran testified at a 
videoconference hearing at the RO in November 2005 before the 
undersigned Veterans Law Judge of the Board.  During the 
hearing, the veteran submitted additional evidence and waived 
his right to have it initially considered by the RO.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2006).




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claims has been obtained.

2.  The veteran did not engage in combat and none of his 
alleged stressors have been objectively verified; 
consequently, he also does not have a supporting DSM-IV 
diagnosis of PTSD predicated on an independently confirmed 
stressor.

3.  A right-side-of-the-body condition, characterized by pain 
in the veteran's right arm, leg, thigh, and foot, was not 
manifested in service or for many years after and the 
competent medical evidence does not otherwise relate this 
condition to his military service.

4.  A low back disorder was not manifested in service or for 
many years after and the competent medical evidence does not 
otherwise relate this condition to his military service.

5.  The veteran sustained an injury to his right wrist during 
service, but the consequent residuals were acute and 
transitory and resolved without causing chronic disability.

6.  The competent medical evidence of record does not 
establish a relationship between the veteran's current right 
arm condition and his military service, including any injury 
he sustained.

7.  The veteran had a skin rash on his upper legs and groin 
during service; however, it was acute and transitory and 
resolved without chronic residual disability.

8.  The competent medical evidence of record does not 
establish an etiological relationship between the skin rash 
currently on the veteran's upper legs and groin and the one 
noted in these areas during service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated by service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.303, 3.304 (2006).

2.  A right-side-of-the-body condition, characterized by pain 
in the veteran's right arm, leg, thigh, and foot, was not 
incurred or aggravated during service.  38 U.S.C.A. §§  101, 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2006).

3.  A low back disorder was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 
3.309 (2006).

4.  A right arm disorder (other than the one mentioned above) 
was not incurred or aggravated during service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2006).

5.  A chronic skin rash on the upper legs and groin was not 
incurred or aggravated during service.  38 U.S.C.A. §§ 101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the U. S. Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.

The claims at issue were filed in August 2000, so prior to 
the enactment of the VCAA in November 2000, but were not 
actually adjudicated until May 2003, so well after enactment 
of the VCAA.  In any event, the RO has had an opportunity to 
consider them in light of the VCAA, and the requirements of 
the statutes and implementing regulations have been 
satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159). 

By virtue of a May 2001 letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
That letter informed him of the type of evidence needed to 
establish his entitlement to service connection for the 
various conditions at issue and indicated the information or 
evidence still needed from him, personally, under the heading 
"What Information or Evidence We Still Need From You".  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  Moreover, the evidence 
associated with his claims file for consideration includes 
his service medical records (SMRs), service personnel 
records, VA treatment records through August 2005, internet 
articles, and a transcript of his hearing.



With respect to his Air Force Reserve service, there are 
periods of training the exact dates of which are not shown by 
the veteran's military personnel records.  However, 
correspondence between the RO, the Air Force Reserve 
Personnel Center, and the National Personnel Records Center 
(NPRC), shows that attempts were made to obtain all of his 
relevant military records -- including those concerning his 
service in the reserves.  There are no additional records 
forthcoming, and the veteran has not identified any 
additional evidence that needs to be obtained - which is 
obtainable.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

The RO has not provided the veteran VA examinations to obtain 
medical opinions concerning the etiology of his claimed 
disorders.  These opinions are "necessary" under 38 
U.S.C.A. § 5103A(d) when:  (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See also 38 C.F.R. 
§ 3.159(c)(4).

In this case, however, there is no evidence suggesting a link 
between the veteran's claimed disorders and his military 
service, so a VA examination is not "necessary" to decide 
this appeal.  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (Mayfield I), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II), affirmed, 20 Vet. App. 537 
(2006) (Mayfield III) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).


Here, the RO sent the veteran the May 2001 VCAA letter before 
initially adjudicating his claims in May 2003.  So there is 
no error in the timing of that VCAA notice because it was in 
accordance with the preferred sequence of events.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include informing him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.

The Court also indicated in Dingess, however, that where the 
grant of service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.  

But in a more recent precedent case, Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007), the Court limited its 
holding in Dingess by clarifying that where, as here, service 
connection has not been granted as of the date of the VCAA's 
enactment, the veteran is entitled to pre-decisional notice 
concerning all elements of his claim - including the 
downstream disability rating and effective date elements.  
And if this did not occur, there is a question of whether 
this is prejudicial error.  The U. S. Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has since held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that, 
once an error is identified, the burden shifts to VA to rebut 
this presumption by showing the error was harmless.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
see, too, Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 
16, 2007).

Here, the record reflects that the veteran has been provided 
notice of the type of evidence or information needed to 
establish service connection for all of the conditions at 
issue.  It does not appear, however, he was notified of the 
downstream disability rating and effective date elements of 
these claims.  Nevertheless, since the Board is denying his 
underlying claims for service connection, these downstream 
disability rating and effective date elements are moot - in 
turn meaning he is not prejudiced by the Board's 
consideration of these claims without providing this 
additional notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (requiring that the Board explain why it is not 
prejudicial to the veteran to consider evidence in the first 
instance, that is, without the RO having initially considered 
it).

Factual Background

The veteran's service medical records include a report of 
medical history from October 1956 indicating he had no 
relevant abnormalities.  A service outpatient record from 
October 1963 indicates he reported for treatment of a rash, 
which was determined to be urticaria from injections he had 
received.  Another record from August 1961 notes right wrist 
soreness from bowling.  His service medical records also show 
outpatient treatment for chest muscle soreness, including 
heat and massage therapy, in May 1961 and August 1962.  An 
October 1963 periodic physical examination was essentially 
unremarkable with respect to the claimed conditions on 
appeal.  A report from June 1966 indicates the veteran was 
treated for a rash between his legs.  Another note from June 
1967 characterizes this rash as a severe fungal irritation of 
the inguinal region, bilaterally.  He received follow-up 
treatment later that month, at which time a military 
physician again characterized the rash as severe and 
prescribed furazone powder.

A report of medical history and discharge examination from 
May 1968 does not mention any complaints or signs of a 
recurrence of the previously treated groin or inguinal skin 
condition.  The veteran also indicated no history of skin 
disease.

Following his discharge from active duty in June 1968, the 
veteran enlisted in the Air Force Reserves.  His medical 
records from that period of reserve service include the 
report of a November 1974 examination that is unremarkable 
for any of the claimed conditions - either in the way of a 
relevant subjective complaint or objective clinical finding.  
The report of a July 1976 flying examination also is 
essentially unremarkable for any pertinent defects.  In an 
August 1977 report of medical history, the veteran denied a 
history of skin diseases or other relevant conditions.  
Examination reports from June and July 1980 were negative, as 
well, for relevant findings.

Service personnel records show the veteran's military 
occupational specialty (MOS) was an airframe repairman and 
corrosion control technician.  He received the Good Conduct 
Medal, the Air Force Longevity Service Award, 
the National Defense Service Medal, the Vietnam Service 
Medal, and the Republic of Vietnam Campaign Medal.

Post-service medical records consist of VA outpatient 
treatment reports.  A record from March 1997 notes a prior 
referral for C5-6 radiculopathy with degenerative joint 
disease shown by x-rays.  This related to lifting a bag of 
ice and the veteran's pain was said to be exacerbated with 
certain arm positioning.  Physical examination noted findings 
consistent with C5-7 radiculopathy.  
A follow-up appointment included continued complaints of 
shoulder pain that was not relieved by medications.  X-rays 
reportedly showed anterior and posterior spurs with 
encroachment of the C6-7 nerve roots.  Home exercises were 
prescribed.  Similar findings are reflected in other 
outpatient records from that year.



Records from October 1997 reflect inpatient treatment for a 
right lower extremity condition characterized by pain and 
erythema.  The veteran's admitting diagnosis was cellulitis.  
He remained afebrile during his hospitalization and was 
placed on antibiotic medication.  After three days, he was 
released in stable condition.

A VA outpatient record from February 1999 indicates, in 
pertinent part, that the veteran complained of spondylitis.  
In addition, a groin rash was reported.  He was diagnosed 
with tinea cruris and prescribed Nizoral.  Records from 
November 1999 address his complaints of pain and numbness in 
his right leg and both hands.  The examiner's diagnosis 
indicates the pain and numbness were likely due to 
radiculopathy from the veteran's cervical spine disease.

Notes from April 2000 reflect continued complaints of neck 
and arm pain, but also reflect the veteran's complaints of 
low back pain.  He also complained of trouble sleeping and an 
electroencephalogram study was discussed and contemplated.  
A neurology consultation report from August 2000 indicates 
that radiology evidence showed bulging discs at L3-4 and L4-
5, and that degenerative joint disease was noted in the lower 
apophyseal joints of the lumbosacral spine.  
Minimal scoliosis was observed in the area of the thoracic 
spine.

VA outpatient notes from December 2000 indicate the veteran 
had pruritus all over his body, and he was treating this 
condition with antihistamines and hot showers.  Dry skin was 
also noted.  Notes from May 2001 show a diagnosis of 
hypersomnia and a questionable diagnosis of narcolepsy.  
Other records through August 2001 document continued 
complaints of skin problems, abnormal sleeping patterns, 
pain and numbness on the right side of the veteran's body.  
An x-ray report from September 2001 notes mild degenerative 
changes in his right hip.  Outpatient notes from March 2002 
indicate symptoms of sleep disturbance and depression.  
He was screened and did not report a history of military 
sexual trauma.

VA outpatient records from November 2004 document the 
veteran's subjective complaints of increased sleepiness, sad 
thoughts, pessimism, and poverty-related stress.

In July 2004, the veteran was sent for a VA rheumatology 
consultation.  The report from that referral addressed his 
complaints of pain in the dorsum of his wrist.  He indicated 
a correlation between his left hip pain and right wrist pain.  
After reviewing other medical evidence, including a July 2004 
x-ray, the attending rheumatologist set forth a differential 
diagnosis that included a stress fracture of the scaphoid, 
gout/pseudogout, and reflex sympathetic dystrophy.  Other 
records show the veteran was evaluated for continued pain in 
his right wrist.  Increased swelling and tenderness were 
observed and he was referred to orthopedics.

An orthopedic consultation report from July 2004 noted the 
veteran's complaints of pain over the right thenar area, 
extending up to the wrist and distal forearm dorsally and 
over the volar area of the right wrist into the palm and up 
the forearm.  Much swelling was described by the veteran, but 
more in the past than currently.  No recent trauma was 
reported by him.  On objective physical examination, moderate 
diffuse swelling was observed over the dorsum of his right 
hand.  After reviewing his medical history, including x-rays 
and a Doppler scan, the evaluating orthopedic specialist 
indicated he did not think the veteran's condition was reflex 
sympathetic dystrophy or traumatic in etiology.  
He diagnosed pain and swelling of the right upper extremity 
and ordered a computerized tomography (CT) scan.

Another report from July 2004 notes the veteran's occupation 
as a paratransit bus driver, which required him to 
occasionally lift and push wheelchairs.  He reported that he 
may have hit his hand on a metal tie down component of a bus 
two months prior.  Moderate swelling was again noted and he 
was believed to have reflex sympathetic dystrophy of the 
right hand.

Notes from February 2005 address the veteran's right hand and 
wrist problems.  He complained of pain with use.  Examination 
revealed mild tenderness and mildly limited range of motion 
of the right wrist, along with atrophy of his dorsal 
interosseous muscle.  He was diagnosed with probable reflex 
sympathetic dystrophy.  Ongoing skin problems were also 
noted.

In a July 2000 statement in support of claim (VA Form 21-
4138), the veteran reported that he often struggles with fear 
of death, anxiety, embarrassment, and suppressed anger.  He 
stated as well that, despite his training and hard work, he 
has been unable to provide a quality life for his family.  He 
then wrote of difficulty maintaining employment.  He 
described marriage problems relating to his symptoms and 
listed symptoms of anger, inattentiveness, right-side body 
pain and problems, itching, small bumps, and problems with 
intimate functions.  He said blousing his boots in service 
cut off air circulation to his feet.

During his November 2005 hearing before the Board, the 
veteran testified that he believes his current conditions at 
issue are related to an incident during his service in Korea 
when he was performing structural repair on an airplane.  He 
said a ladder fell out from under him and that he was left 
hanging from the tail section of a cargo plane, 12 to 15 feet 
high.  He also said his records were not kept, to perhaps 
document that incident, but that he had copies of them for 
consideration.  He also testified of problems with his skin, 
including loss of pigmentation, bleeding, and impact on his 
sex life.  He then stated that a service organization 
representative, J.W., who currently works at the Wilmington, 
Delaware, RO was also present at Dover Air Force Base along 
with him when he was separated from service.  He said that, 
around the time of his discharge, he spoke with J.W. about 
the accident involving hanging by the tail of the airplane.  
Also during the hearing, he submitted an internet article 
addressing diagnosis and management of cervical spondylosis.

Law and Analysis

Service connection will be granted if it is shown the veteran 
has disability resulting from an injury sustained or a 
disease contracted in the line of duty during service, or for 
aggravation during service of a preexisting condition beyond 
its natural progression.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).



In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as arthritis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

The term "active military, naval, or air service" includes 
active duty (AD), any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)



In this, and other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  
But that said, nothing on file shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Service Connection for PTSD

In addition to the laws and regulations regarding claims for 
service connection in general, already cited, there are 
specific requirements relating to PTSD.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 C.F.R. § 3.304(f) (2006); see, too, Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  See also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, the record must contain 
credible supporting information from another independent 
source that corroborates his testimony or statements, such as 
service records.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994); see, too, Cohen, 10 Vet. App. at 146-47.  That said, 
the available sources for corroboration of a claimed stressor 
are not necessarily limited to service records [as previously 
required prior to the adoption of 38 C.F.R. § 3.304(f)], but 
may also include other sources of evidence.  See Cohen, 10 
Vet. App. at 143, citing to M21- 1, Part VI, para 7.46(f) 
(Sept. 21, 1992); M21-1, Subch. XII, para 50.45(d) (1989).

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
But corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Because the veteran did not serve in combat - and, indeed, 
does not allege he did, any claimed stressor must be 
independently verified in order to consider whether it would 
medically support a PTSD diagnosis in accordance with DSM-IV 
for his claim to be granted.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304; Moreau, 9 Vet. App. at 395; Dizoglio, 9 
Vet. App. at 166.  His unsubstantiated declarations are 
insufficient to establish the alleged stressors actually 
occurred.  Doran, 6 Vet. App. At 289.



The veteran's service medical records are completely 
unremarkable for any indication of mental health illness - 
including a stress-related psychiatric disorder, keeping in 
mind that VA did not adopt the PTSD nomenclature until 1980.  
Furthermore, the veteran does not currently have a diagnosis 
of PTSD.  While some episodes of depression and difficulty 
sleeping are noted in his VA outpatient records, there is no 
indication he has ever been diagnosed with any 
acquired psychiatric disorder, much less PTSD in accordance 
with DSM-IV.  Perhaps the most fundamental requirement of a 
claim for service connection is proof (usually in the way of 
a medical diagnosis) the veteran has the condition claimed.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(Service connection presupposes a current diagnosis of the 
claimed disability).  See also Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As one final point, the veteran has not so much as indicated 
the occurrence of a stressor that could potentially support a 
PTSD diagnosis.  At his November 2005 hearing, he did refer 
to a frightening experience where a ladder fell out from 
underneath him while he held the tail section of an airplane, 
but he then related that incident to physical trauma - not 
mental injury.  The principle contention he has advanced, as 
noted in his July 2000 statement in support of claim (VAF 21-
4138), is that his failure to provide a better quality of 
life for himself and his family since service has caused him 
fear, anxiety, anger, etc.  However, it is unclear how this 
could have caused him fear of actual or threatened imminent 
death or serious injury or threat to physical integrity.  
Cohen, 10 Vet. App. at 141 (quoting DSM-IV).  Simply stated, 
his statements regarding this circumstance would indicate 
that it would not qualify as a valid PTSD stressor.



Essentially, while the veteran has claimed PTSD related to 
his military service, the competent medical evidence is 
unremarkable for any indication of this diagnosis, either 
presently or at any time in the past, and also does not 
mention any relevant complaints, much less any psychiatric 
treatment, during service or even for many years after.  
Furthermore, it is not even clear he has so much as contended 
to have experienced a specific traumatic incident during 
service from which his claimed PTSD could have originated.  
Accordingly, his claim for service connection for PTSD must 
be denied.

Service Connection for a Right-Side-of-the-Body Condition, 
Characterized by Pain in the Right Arm, Leg, Thigh, and Foot

The veteran is claiming an array of symptoms relating to pain 
in these different parts of the right side of his body.

The veteran's service medical records, however, are 
completely unremarkable for any incipient symptoms involving 
the right side of his body, including pain in the specific 
areas mentioned.  There simply was no mention of this type of 
problem at any time during his service, including during his 
discharge examinations and in the course of several 
examinations during his service in the reserves, through 
July 1980.  So the evidence does not show he contracted a 
relevant disease or sustained a relevant injury to the right 
side of his body while in the military.

Following his right wrist injury in service, and the 
treatment he received for it in the aftermath, there was no 
other treatment for a condition involving pain and numbness, 
and affecting the right side of his body, until he was 
diagnosed with degenerative joint disease of his cervical 
spine in March 1997 with right-sided radiculopathy affecting 
his upper extremity.  This degenerative joint disease 
(i.e., arthritis), however, was not initially diagnosed 
within one year of his discharge from the military - indeed, 
not until much later, so he is not entitled to presumptive 
service connection under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307 & 3.309.

In addition to his cervical spine problems with associated 
radiculopathy involving his right upper extremity, October 
1997 records show cellulitis in the veteran's lower right 
extremity.  As well, VA outpatient notes from September 2001 
show degenerative changes in his right hip.  In addition, 
reflex sympathetic dystrophy has been one of his differential 
diagnosis and specifically addresses his right side of body 
complaints.  But the orthopedic surgeon who saw the veteran 
on referral for the July 2004 consultation indicated he could 
not confirm any diagnosis other than pain and swelling.  
Still, these records are medical evidence the veteran does 
have conditions affecting the right side of his body, as he 
alleges.  But whatever his diagnosis may be, it is clear 
there was no incidence of any of these conditions during his 
military service or even for many years after it ended.  
There also is no medical evidence otherwise etiologically 
relating these right-side-of-the-body problems to his 
military service, including any incident of trauma, etc.  
See again Watson, 4 Vet. App. at 314; Maggitt, 202 F.3d at 
1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 
548; and Collaro, 136 F.3d at 1308.

The veteran did testify during his November 2005 hearing 
about an incident during service when he reportedly hung by 
his right arm from an airplane while working on the tail 
section.  However, his service medical records do not mention 
any complaints or treatment relating to that incident.  And 
considering the grossly normal clinical findings during his 
military discharge examination and subsequent Air Force 
Reserve medical records, there is no reason to believe that 
incident, even were the Board to assume it indeed occurred, 
caused chronic residual disability.  Furthermore, as a 
layman, the veteran does not have the necessary medical 
training and expertise to etiologically link any current 
problems involving the right side of his body - again, 
regardless of the specific diagnosis, to his service in the 
military that ended many years ago.  See Espiritu, 2 
Vet. App. at 494.

So while the Board recognizes the veteran has been diagnosed 
with several conditions affecting the right side of his body, 
there is no indication that any of these conditions are 
traceable to his service in the military.  Because the second 
Hickson element is not satisfied - proof of a relevant 
disease or injury in service, it logically follows that the 
third Hickson element - a link between current disability 
and service, cannot be substantiated either.  There is no 
medical evidence in any way attributing the veteran's current 
claimed conditions to his military service.  Hence, service 
connection for a right-side-of-the-body condition, 
characterized by pain in his right arm, leg, thigh, and foot, 
is denied.

Service Connection for a Low Back Disorder

The veteran also attributes his present low back disorder to 
his military service.

The veteran's service medical records, however, including the 
report of his May 1968 discharge examination and subsequent 
Air Force Reserve examinations, are entirely unremarkable for 
evidence of a low back condition - either in the way of a 
relevant complaint or objective clinical finding.  The first 
medical evidence indicating he suffers from a low back 
condition is a VA outpatient record from August 2000, so many 
years following the conclusion of his military service.  
Therefore, the second Hickson element is not substantiated.  
This lengthy gap in time between his service and initial 
manifestation of a low back disorder is also well beyond the 
one-year presumptive period necessary to establish service 
connection for a chronic condition under 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 and 38 C.F.R. §§ 3.307 & 3.309.

The VA outpatient notes from August 2000 show the veteran was 
diagnosed with degenerative joint disease (i.e., arthritis) 
of the lower spine, meaning the lumbar segment, with minimal 
scoliosis of the thoracic spine and bulging discs at L3-4 
and L4-5.  This, of course, is probative medical evidence he 
has the claimed disability.  But even so, there still is no 
medical evidence suggesting this condition is etiologically 
related to his military service.  Consequently, the third 
Hickson element requiring this nexus is not satisfied.

As pointed out in the previous discussion regarding the 
veteran's claim for 
right-side-of-the-body impairment, there is no probative 
evidence suggesting he suffered from injury due to the 
claimed incident where he hung by his right arm from the tail 
of an airplane after a ladder fell out from under him.  
Furthermore, although he testified that his current 
conditions are attributable to that incident, he is not 
competent to make this determination.  Espiritu, 2 Vet. App. 
at 494-95.

In summary, the veteran currently suffers from a low back 
condition, indeed, there is no doubting this.  But by the 
same token, there was no evidence of this condition during 
his military service or even for many years after it 
concluded, and there also is no medical evidence otherwise 
linking this condition to his service.  Because the second 
and third Hickson elements are not supported by the evidence 
of record, service connection for a low back condition is 
denied.

Service Connection for a Right Arm Condition

The veteran claims, as well, to have a right arm condition as 
a result of his military service.

At the outset, the Board notes that it is not altogether 
clear from the record how the veteran contends this condition 
is different from his right-side-of-the-body claim discussed 
above, inclusive of his right arm, which already has been 
denied.  Evidence such as his VA outpatient records show 
symptoms like radiculopathy (pain and numbness radiating from 
his neck into his upper extremities, including into his right 
arm) that are part and parcel of his cervical spine disease.  
And since his cervical spine symptoms already have been 
addressed in terms of discussing how they have not been 
etiologically linked to his military service, in this section 
the Board will focus its analysis, instead, on whether he has 
suffered other injury to his right arm that may be attributed 
to his military service.

Concerning this, the Board notes that a right wrist injury, 
sustained while bowling, is noted in August 1961 service 
medical records.  But there is no indication that injury 
resulted in chronic residual disability; no residual 
disability involving this wrist was subsequently observed 
during the veteran's October 1963 periodic physical 
examination.  See 38 C.F.R. § 3.303(b) and Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997) (discussing what type of 
evidence is needed to show chronicity or continuity of 
symptomatology where there are legitimate reasons for 
questioning whether an injury in service resulted in chronic 
residual disability).  Furthermore, there was no other 
evidence of a wrist condition at the time of the veteran's 
May 1968 discharge examination, or even during any of his Air 
Force Reserve examinations that were given through July 1980.  
As well, there is no other evidence of a right wrist or arm 
injury.  While the veteran's MOS's in service suggest 
intensive use of his hands, there is no medical evidence he 
ever had relevant complaints or required treatment for a 
right wrist or arm problem, other than the lone bowling 
incident mentioned.

Following service, and again keeping in mind the symptoms 
already addressed in adjudicating the veteran's right-side-
of-the-body claim, the first medical indication of a problem 
specifically involving his right arm is not shown until July 
2004.  So the claims file reflects no evidence of any 
complaints, findings, or treatment for degenerative joint 
disease in this wrist or arm within one year of his 
separation from service or even for many ensuing years.  
Consequently, he is not entitled to presumptive service 
connection.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 
38 C.F.R. §§ 3.307 & 3.309.

In July 2004, the veteran underwent extensive VA outpatient 
evaluations and was diagnosed with reflex sympathetic 
dystrophy.  So he has a current condition involving his right 
arm, although some doctors (notably the orthopedic surgeon) 
who performed further clinical evaluation and work up 
ultimately questioned whether this diagnosis is appropriate.  
In any event, even assuming for the sake of argument the 
veteran indeed has this condition, there still is simply no 
medical evidence of record causally relating it to his 
military service.

Thus, the Board must find that the bowling injury to the 
veteran's right wrist during service was merely acute and 
transitory and resolved prior to the conclusion of his 
service.  That injury did not result in chronic disability.  
There is no evidence showing a right wrist/arm condition for 
many years after service, and there is no evidence 
establishing a link between his current condition and his 
military service.  So entitlement to service connection is 
not established.



Service Connection for a Skin Rash of the Upper Legs and 
Groin

The veteran claims his current skin condition is related to 
those he had in service.

Speaking of which, the veteran was treated during service for 
rashes between his legs in June 1966 and again in June 1967.  
This was described as a fungal infection.  Although his 
service medical records reflect several outpatient visits for 
skin problems, these records show no evidence of chronic skin 
problems at the time of his discharge from active duty, and 
even the reports of his various Air Force Reserve 
examinations during the next several years are unremarkable 
for skin problems - either in the way of a relevant 
complaint or objective clinical finding.  This fact, coupled 
with the passage of many years after service before he again 
reported any skin problems suggest the rashes noted in 
service were merely acute and transitory and resolved without 
causing chronic residual disability.  See Savage, 10 Vet. 
App. at 495-498.

Following service, in February 1999, the veteran was again 
treated for a fungal infection or rash in his groin region.  
That was the first indication of a groin rash since service, 
a lapse of many years.  The length of time between a 
manifestation of symptoms during service and a possible 
recurrence is probative evidence against concluding the 
current symptoms relate back to those noted in service.  
Cf. Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (discussing 
the possible decline in probative value of a medical nexus 
opinion offered long after the fact).  The veteran was also 
treated for pruritus (itchy skin) in December 2000 and other 
skin problems are documented through August 2001.  So it is 
clear that he has suffered from a skin condition in recent 
years.  But again, there is no medical evidence of record 
linking his current problems to those noted in service.  And 
this is fatal to his claim, inasmuch as this medical nexus 
evidence (Hickson element (3)) is required to grant service 
connection.

For these reasons and bases, the claims for service 
connection must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. at 519 
(1996).


ORDER

Service connection for PTSD is denied.

Service connection for a right-side-of-the-body condition, 
characterized by pain in the veteran's right arm, leg, thigh, 
and foot is denied.

Service connection for a low back disorder is denied.

Service connection for a right arm disorder (other) is 
denied.

Service connection for a skin rash of the upper legs and 
groin is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


